Citation Nr: 0326308	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  00-00 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for mycosis fungoides.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from March 1970 to October 
1971, to include a period of service in the Republic of 
Vietnam. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which, in pertinent part, denied the 
above claim.

Although the appeal also originally included the issue of 
service connection for left heel disability, this benefit was 
granted by rating decision in July 2003.

In his Appeal To Board Of Veterans' Appeals (VA Form 9) dated 
in January 2000, the veteran indicated that he wished to be 
scheduled for a personal hearing before a Veterans Law Judge 
traveling to the RO.  However, in a Statement In Support Of 
Claim (VA Form 21-4138) dated in March 2003, he indicated 
that he wished to cancel the hearing.


REMAND

In the VA Form 21-4138 submitted by the veteran in March 
2003, the veteran indicated that he received treatment, to 
include a biopsy, for his asserted disability at the VA 
Medical Center in Palo Alto, California, beginning in 1998.  
He further indicated that Dr. E. Perez, from the stated 
medical facility advised him that he had mycosis fungoides.  
Although a review of the record shows that there are some 
records from the Palo Alto VA Medical Center dating from 1998 
associated with the claims folder, it is not clear whether 
the complete treatment records have been obtained.  Moreover, 
the records contained in the claims folder include a 
treatment record dated in July 1998 with an annotation 
indicating mycosis fungoides, skin lymphoma, exposed to Agent 
Orange which the veteran asserts was hand-written by Dr. 
Perez.  There is no indication in the record that the notes 
were, in fact, those of Dr. Perez.  Accordingly, the complete 
medical treatment records must be obtained from the VA 
Medical Center in Palo Alto, California, to include all 
pertinent treatment records of the veteran from Dr. Perez, 
and they must be incorporated into the claims file prior to 
further disposition of this matter.  See 38 U.S.C.A. § 5103A 
(West 2002).

Additionally, the veteran reported in March 2003 that he was 
in the process of obtaining a medical opinion that would 
support his claim of entitlement to service connection for a 
form of lymphoma secondary to exposure to herbicides.  The 
record, however, does not show that such opinion has been 
associated with the veteran's claims folder.  Appropriate 
action to ascertain if such an opinion has been obtained is 
therefore necessary.  

During the course of the appeal, the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA) was enacted.  See 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) and 
implementing regulations, now codified at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  VCAA requires certain 
notices to the veteran.  Although the RO sent the veteran a 
VCAA letter in December 2001, the United States Court of 
Appeals for Veterans Claims (Court) has since clarified the 
types of notice which are required.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002); Huston v. Principi, 17 Vet.App. 195, 202 
(2003).  In view of the need to remand for the development 
actions discussed above, it is also appropriate to direct 
that further VCAA notice be furnished to the veteran to 
comply with the Court's jurisprudence.  

Accordingly, while the Board regrets the delay, this claim is 
REMANDED to the RO for the following:

1.  The RO should review the record and send 
an appropriate letter to the veteran to 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  The RO should (a) advise the veteran 
of the information and evidence not of record 
that is necessary to substantiate his claim, 
(b) of the information and evidence that VA 
will seek to provide, and (c) of the 
information and evidence that the veteran is 
expected to provide.  

2.  Request that the veteran provide a copy 
of any medical opinion that he has obtained 
in connection with his claim of entitlement 
to service connection for a form of lymphoma 
secondary to exposure to herbicides.  The 
veteran should be asked to identify all 
medical care providers who have examined or 
treated him for his mycosis fungoides.  
Obtain all records of any treatment reported 
by the veteran that have not already been 
associated with the claims folder.

3.  Obtain a copy of all treatment records of 
the veteran for his asserted skin disorder, 
to include mycosis fungoides, from the VA 
Medical Center in Palo Alto, California, for 
treatment beginning in 1998.  A specific 
request should be made for any pertinent 
treatment records by Dr. E. Perez.  

4.  The veteran should be scheduled for an 
appropriate VA examination to ascertain 
whether or not he suffers from mycosis 
fungoides.  It is imperative that the claims 
file be made available to and be reviewed by 
the examiner in connection with the 
examination.  Any medically indicated special 
tests and studies should be accomplished.  
After examining the veteran and reviewing the 
claims file, the examiner should clearly 
report whether a current diagnosis of mycosis 
fungoides is warranted.  If so, the examiner 
should indicate whether such disorder is 
medically considered to be a form of non-
Hodgkin's lymphoma.  

5.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the benefit remains denied, the 
veteran and his representative should be 
furnished with an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




